DETAILED ACTION
Claims 1-20 are pending.
Claims 1-5, 8, 13-17 and 20 are rejected.
Claims 6-7, 9-12 and 18-19 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically claim 3 limits the difference between nD2 to nDm to 0.01 to 0.15.  However, independent claim 1 limits the range from 0.005 to 0.1.  Thus, the upper limit is broader in the dependent claim.  Therefore, the claim does not further limit the parent claim by broadening the upper limit.  Applicant may cancel 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 13-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012214669 (herein Ishimori) as evidenced by the Scientific Polymer Website of Refractive index of polymers (herein RI website).
In setting forth the instant rejection, a machine translation has been relied upon.
As to claims 1-3, 5, 8, 15-17 and 20, Ishimori discloses a polymeric composition (abstract and examples).  See specifically comparative example 3 (starting at paragraph 96).  Comparative example 3 has a matrix of of 2,2-bis-(4-hydroxyphenyl)propane polycarbonate (also known as Bisphenol-A polycarbonate) (paragraph 79) in as amount of 100 parts (about 97.5 wt%) (also see table 1).  A crosslinked alkyl acrylate resin particle C (made from butyl acrylate, thus a polybutyl acrylate particle and reading on claimed first polymer particle) in 0.5 parts (about 0. 5 wt%), which has a refractive index of 1.48 and an average particle diameter of 5.6 microns.  See paragraph 74.  A 
The refractive index of bisphenol A polycarbonate is known to be about 1.58.  See the RI website for evidence.
Thus, nD1 (1.48) is lower than nDm (1.58) and has a difference of about 1.  The difference between nD2 (1.49) to nDm (1.58) is about 0.09.  Thus, all limitations are met.
As to claim 4, the difference between nD1 (1.48) and nD2 (1.49) is deduced to be about 0.1.
As to claims 13 and 14, the example is formed into a light diffusing plate etc. (light scattering article) by extrusion (thus a process of extruding).  See examples specifically in paragraph 96 and 83.  

Allowable Subject Matter
Claims 6-7, 9-12 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, since the closest prior art is a comparative example, there would be no motivation to modify the comparative examples.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2018/019965 disclsoes a polymeric composition that comprises polymethyl methacrylate (referrred to as AP1, exemplified as 94.8 wt% in example 3) with a refractive index of 1.48-152 (paragraph 54).  However, the first particle (PP1) is polysiloxane (not polybutyl acrylate).  A second particle (PP2) that is an (meth)acrylate but has a particle size of 30 to 100 microns.  Thus, not teaching the claimed polybutyl acrylate with the claimed d1, nD1, etc.  In fact, PP3 (a polybutyl acrylate under EXL 5237) is tested in comparative example 6 but needed much higher amounts outside the claimed range for second particle.
US 2008/0112055 discloses examples with a binder matrix (100 parts) with a refractive index of 1.52.  A particle A (0.5 parts) with a refractive index of 1.53 and a particle diameter of 5.8 microns.  A partible B (0.5 parts) with a refractive index of 1.59 and a particle diameter of 3.5 microns.  Particle A can be an acryl particle (refractive index 1.49, see paragraph 147), however the specific polybutylacrylate is not claimed.  Further, when teachingin acryl particles in general, the refractive index difference between nD1 and nDm are not within the claimed range.
EP 634,445 teaches polymer compositions with particle with a d1 of e.g. 8 microns and a refractive index of 1.49 (see paragraph 132 of US 2007/0060681 for evidence that Paraloid EXL 5137 has a refractive index of 1.49).  However, the other particle has a refractive index well outside the claimed range.
US 2010/0272960 discloses polymeric compositions that comprises a matrix and two particles.   The first particle is 30 to 1500 microns in size, while the second is less than 30 microns. See paragraph 31-34.   The refractive index of the first particle (similar to claimed second) is 0.015 or less.    The difference between the refractive index of the second particle (similar to claimed first) is 0.015 or more.  See abstract and paragraph 39.  However, the second polymer particle is an aromatic particle (paragraph 50) and no motivation for polybutyl acrylates are taught.  Thus, the nD1 is not lower than nDm, the nD1 to nDm range broadly overlaps, polybutyl acrylate is not taught, the range of nD2 to nDm broadly overlaps, the particle size of both particles broadly overlaps.  Thus, there is no direction or suggestion to modify the multiple missing parameters to arrive at the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK S KAUCHER/Primary Examiner, Art Unit 1764